UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

BERTA M. AREVALO,
Petitioner,

v.
                                                                         No. 98-2254
U.S. IMMIGRATION & NATURALIZATION
SERVICE,
Respondent.

On Petition for Review of an Order
of the Board of Immigration Appeals.
(A73-718-241)

Submitted: February 23, 1999

Decided: April 2, 1999

Before WILLIAMS, MICHAEL, and TRAXLER, Circuit Judges.

_________________________________________________________________

Petition denied by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Irena Izabella Karpinski, Washington, D.C., for Petitioner. Frank W.
Hunger, Assistant Attorney General, Norah Ascoli Schwarz, Senior
Litigation Counsel, Francesco Isgro, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.

_________________________________________________________________
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Berta Arevalo petitions for review of a final order of the Board of
Immigration Appeals (Board) denying her application for asylum and
withholding of deportation. Because substantial evidence supports the
Board's decision, we affirm.

The Immigration and Nationality Act (Act) authorizes the Attorney
General, to confer asylum on any refugee. See 8 U.S.C.A. § 1158(a)
(West Supp. 1998). The Act defines a refugee as a person unwilling
or unable to return to her native country "because of persecution or
a well-founded fear of persecution on account of race, religion,
nationality, membership in a particular social group, or political opin-
ion." 8 U.S.C.A. § 1101(a)(42)(A) (West Supp. 1998); see M.A. v.
INS, 899 F.2d 304, 307 (4th Cir. 1990) (en banc).

The well-founded fear of persecution standard contains both a sub-
jective and an objective component. An applicant may satisfy the sub-
jective element by presenting "`candid, credible, and sincere
testimony' demonstrating a genuine fear of persecution." Berroteran-
Melendez v. INS, 955 F.2d 1251, 1256 (9th Cir. 1992) (citation omit-
ted); see Figeroa v. INS, 886 F.2d 76, 79 (4th Cir. 1989). The objec-
tive element requires a showing of specific, concrete facts that would
lead a reasonable person in like circumstances to fear persecution. See
Huaman-Cornelio v. Board of Immigration Appeals, 979 F.2d 995,
999 (4th Cir. 1992).

We must uphold the Board's determination that Arevalo is not eli-
gible for asylum if the determination is "supported by reasonable,
substantial, and probative evidence on the record considered as a
whole." 8 U.S.C. § 1105a(a)(4) (1994). 1 We accord the Board all pos-
_________________________________________________________________
1 We note that 8 U.S.C. § 1105a(a)(4) was repealed by the Illegal
Immigration Reform and Immigrant Responsibility Act of 1996, Pub. L.

                    2
sible deference. See Huaman-Cornelio, 979 F.2d at 999. The decision
may be "reversed only if the evidence presented by [Arevalo] was
such that a reasonable factfinder would have to conclude that the req-
uisite fear of persecution existed." INS v. Elias-Zacarias, 502 U.S.
478, 481 (1992).

Arevalo, who entered the United States without inspection in July
1994, disagrees with the Board's finding that she failed to establish
a well-founded fear of persecution in her home country based on her
political opinion or social group. Our review reveals, however, that
substantial evidence supports the Board's finding that Arevalo did not
satisfy her statutory burden. Although Arevalo and her family have
apparently suffered great loss at the hands of some of her fellow
countrymen, this loss does not warrant a grant of asylum under 8
U.S.C.A. § 1158.

In her application for asylum and in testimony before the immigra-
tion judge, Arevalo stated that she fears a group described as the
"death squad," a group of former guerrillas who have a history of
extorting money and food from Arevalo's family and business.
According to Arevalo's sworn statement, the "death squad" extorted
funds and goods from her family's restaurant until her mother and
father were unable to pay. As a result, Arevalo states her father was
murdered by the "death squad" in October 1989. Thereafter, in 1993,
the "death squad" returned and killed her uncle and brother because
of their collaboration with other guerrillas. Arevalo states that she
reported this action to the police, and two suspects were arrested.
However, because she was unable to garner evidence in support of her
claim, these suspects were released, and soon afterward Arevalo
began to receive death threats. Arevalo's mother then sent her to the
United States for her protection. Arevalo claims that if she is returned
to El Salvador there "is no doubt that I would be killed . . . because
the police are either unwilling or unable to protect me from the death
squad." (Administrative Record (A.R.) at 79).
_________________________________________________________________
No. 104-128, 110 Stat. 3009 (IIRIRA), effective April 1, 1997. Because
this case was in transition at the time the IIRIRA was passed, 8 U.S.C.
§ 1105a(a)(4) is still applicable under the terms of the transitional rules
contained in § 309(c) of the IIRIRA.

                    3
The immigration judge notes in her oral opinion that"fear of
becoming the victim of criminal offenses is not a basis to claim a fear
of persecution on account of race, religion, nationality, membership
in a particular social group or political opinion." (A.R. at 41). We
agree. Although Arevalo may fear the revenge of a group of lawless
criminals, the appropriate inquiry is more properly focused on
whether or not she will be subjected to persecution by the government
or groups the government is either unwilling or unable to control. See
McMullen v. INS, 658 F.2d 1312, 1315 n.2 (9th Cir. 1981). Arevalo
cannot show that the government is either unwilling or unable to con-
trol this alleged group because, according to Arevalo, the group was
arrested, and their prosecution was only discontinued after it became
clear there was insufficient evidence to proceed. This does not, in and
of itself, reflect an inability of the government to control the group.
Although Arevalo may fear a general state of lawlessness in her home
country, the law does not authorize asylum for someone who may be
subject to general violence in her home country. See M.A. v. United
States, 899 F.2d 304, 314-15 (4th Cir. 1990). To the contrary, it pro-
vides asylum for persecution on the basis of those five reasons found
in 8 U.S.C.A. § 1101(a)(42)(A).

Although Arevalo seeks to bring her claim within the reach of the
statute by alleging that she suffers persecution based on her member-
ship in a particular social group,2 we find this argument unpersuasive.
The Board has previously rejected claims of membership in a group
unless the group can be defined by "a common, immutable character-
istic." Matter of Acosta, 19 I. & N. Dec. 211, 233-34 (BIA 1985)
(rejecting a claim that taxi drivers were a protected social group
because defining characteristics were not immutable). Arevalo's alle-
gation that her family members were targeted as the proprietors of a
restaurant does not qualify her as a member of a social group within
the protections of the statute. Even if an applicant has well-founded
fears, those fears cannot form the basis for a grant of asylum if the
fears do not arise from the applicant's race, religion, nationality, polit-
ical opinion, or membership in a particular social group. See Matter
_________________________________________________________________
2 Arevalo claims that her status as one of the owners of a restaurant
classifies her as a member of an identifiable "entrepreneurial social
group" that has been targeted for harassment and abuse by death squads
for money. (Appellant's brief at 15).

                    4
of Mogharrabi, 19 I. & N. Dec. 439, 447 (1987). Therefore, substan-
tial evidence supports the decision of the Board.

Because Arevalo has not established eligibility for asylum, she can-
not meet the higher standard for withholding of deportation. See INS
v. Cardoza-Fonseca, 480 U.S. 421, 430-32 (1987). We accordingly
affirm the Board's order. We dispense with oral argument because the
facts and legal contentions are adequately presented in the materials
before the court and argument would not aid the decisional process.

PETITION DENIED

                    5